t c memo united_states tax_court estate of ethel m cumber wilson deceased ethel c kelly and dennis i belcher co-executors petitioner v commissioner of internal revenue respondent docket no filed date dennis i belcher michele a w mckinnon and john f kelly for petitioner william henck for respondent memorandum opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner's federal estate_tax plus an accuracy- related penalty under section in the amount of dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent's continued the parties have by way of settlement or concession disposed of all but one of the issues raised in the notice_of_deficiency the issue remaining for decision is whether petitioner is entitled to deduct claims against decedent's_estate made by david and daniel griffith in the amounts that were ultimately paid to the claimants this case was submitted fully stipulated background ethel m cumber wilson decedent died a resident of richmond virginia on date decedent was a widow and was survived by her only child ethel c kelly mrs kelly decedent's will dated date was probated in the circuit_court of the city of richmond under her will decedent made specific cash bequests to certain individuals totaling dollar_figure including a cash bequest of dollar_figure to daniel griffith she gave the balance of her estate to mrs kelly decedent's will named mrs kelly as executor and granted mrs kelly the power to designate a coexecutor dennis i belcher of richmond virginia was named to serve as coexecutor during decedent's lifetime david griffith and daniel griffith assisted her in various personal and financial matters david and daniel were brothers david assisted decedent from continued death and all rule references are to the tax_court rules_of_practice and procedure to and daniel assisted decedent from until her death in the griffiths were not related by blood to decedent but were distant cousins of decedent's deceased husband decedent's husband died on date the services performed by the griffiths included companionship secretarial work chauffeuring reading to her reviewing and paying bills and taking her to medical and dental appointments the griffiths were on call at all times to meet decedent's demands which were substantial because she was of advanced age in very poor health she was blind and severe diabetes required amputation of her leg in and unable to take care of any of her affairs both david and daniel were employed full time elsewhere during the periods they assisted decedent david was employed by c p telephone co and worked a significant amount of overtime daniel worked for phillip morris but worked the p m to p m shift and worked for decedent in the mornings before going to work decedent never had an investment adviser but had a stock broker who handled trades for her decedent also informally sought the advice of her son-in-law two stock brokers and a_trust officer decedent kept her stock certificates in her own name and did not use a brokerage firm to hold her stock certificates decedent employed other persons in her personal_residence on date david filed a lawsuit against decedent's_estate claiming that in the fall of he and decedent had entered into a binding oral contract under which decedent agreed to provide in her will that david receive one- third of her estate in return for his agreement to provide personal and financial services to decedent until her death david provided such personal and financial services to decedent from until in decedent executed a will in which decedent gave one-third of her estate to david however because of a dispute with david decedent executed a new will in that eliminated david as a beneficiary decedent's executors disputed the validity of david's claim and litigated the matter on behalf of decedent's_estate the litigation included extensive discovery and contested pretrial matters following years of discovery and pretrial motions a 2-day jury trial was held in the circuit_court of the city of richmond on january and the principal issues were the validity and amount of david's claim before submitting the matter to the jury the court granted the executors' statute_of_frauds motion with respect to decedent's real_property but not with respect to her personal_property consequently if the jury believed that david and decedent had an oral agreement david would receive a one-third of decedent's personal_property or one-third of approximately dollar_figure million and b an award based on quantum meruit for the portion of his claim relating to decedent's real_estate during jury deliberations david and the executors reached an agreement called a structured_settlement the terms of which depended in part on the jury verdict the jury determined that david and decedent had entered into a binding contract under which decedent agreed to give david one- third of her estate and in return david agreed to provide personal and financial services to decedent the jury also determined the value of david's services performed under the contract to be worth dollar_figure without interest the jury found sufficient consideration to support the oral contract at the time of the alleged oral agreement the jury's finding that the value of david's services was dollar_figure did not limit david's recovery with respect to decedent's personal_property but would have been used as a basis to determine david's ultimate recovery with respect to the real_estate as a result of the jury's verdict in favor of david he would have but for the settlement agreement received approximately dollar_figure million plus dollar_figure the quantum meruit portion relating to decedent's real_estate because the jury returned a verdict in favor of david the structured_settlement provided that david was entitled to receive dollar_figure in full satisfaction of his claim against decedent's_estate for services provided to decedent during her life pursuant to the settlement agreement david recognized that the settlement payment he received was for services rendered and agreed to treat the settlement payment received as compensation as required_by_law for a payor of miscellaneous income the executors furnished a form_1099 to david on date daniel filed a lawsuit against decedent's_estate claiming that in he and decedent had entered into a binding oral contract under which decedent agreed to provide by her will that daniel receive one-third of her estate and that in return daniel agreed to provide personal and financial services to decedent until her death daniel provided such personal and financial services to decedent from until decedent's death in the executors disputed the validity of daniel's claim and litigated the matter on behalf of decedent's_estate the litigation continued for more than years and included extensive discovery and contested pretrial matters after years of discovery and other litigation matters the executors and daniel agreed to submit daniel's claim to mediation retired chief_judge robert r harris sr of the circuit_court of the city of richmond acted as mediator between the parties as a result of the mediation the executors agreed to pay daniel dollar_figure in addition to the dollar_figure specific_bequest provided to daniel in decedent's will in full satisfaction of his claim against decedent's_estate pursuant to the settlement agreement daniel recognized that the settlement payment he received was for services rendered and agreed to treat the settlement payment received as compensation as required_by_law for a payor of miscellaneous income the executors furnished a form_1099 to daniel the estate's respective payments of dollar_figure to david and dollar_figure to daniel were triggered solely by the results of the judicial and mediation proceedings described above and for no other reason discussion the issue for decision is whether decedent's_estate may deduct the claims of david and daniel griffith in the amounts paid to them pursuant to the settlement of their claims sec_2053 allows an estate_tax deduction for claims against the estate that are allowable by the laws of the jurisdiction in which the estate is being administered sec_2053 seeks to distinguish between claims based upon obligation sec_2respondent does not appear to be contesting the deductibility of dollar_figure of each of the payments that was made to david and daniel respondent argues that the deductions are limited to dollar_figure of each payment because that was the value that the jury placed on the services that were actually rendered by david respondent argues that daniel's services should be given a similar value of the decedent or of the estate as compared to bequests and legacies 422_f2d_1385 10th cir to be deductible the claim must represent a personal obligation of the decedent at the time of death sec_2053 places a limitation on the type of claims at issue in this case by providing a consideration for claims --the deduction allowed by this section in the case of claims against the estate shall when founded on a promise or agreement be limited to the extent that they were contracted bona_fide and for an adequate_and_full_consideration in money_or_money's_worth sec_2053 is mirrored by the provisions of sec_20_2053-4 estate_tax regs the purpose of the adequate_and_full_consideration requirement is to prevent the depletion of the estate by the use of agreements which would ultimately serve to avoid the estate_tax 526_f2d_1012 3d cir see estate of 402_f2d_592 n 2d cir 62_f2d_952 6th cir thus claims based upon promises or agreements must be contracted for a consideration which at the time either augmented the estate of the decedent granted to him some right or privilege he did not possess before or operated to discharge a then existing claim latty v commissioner supra pincite furthermore under the statute some consideration is not enough it must be adequate and full sec_2053 our task is to determine whether the underlying claims that resulted in the settlement payments were based on bona_fide agreements between decedent and david and daniel griffith for adequate_and_full_consideration in money's worth david filed a lawsuit against the estate claiming that in he and decedent had entered into an oral contract whereby decedent agreed to give him one-third of her estate in return for his promise to provide personal and financial services to decedent for her lifetime david provided such services from to in decedent executed a will in which she gave one-third of her estate to david decedent subsequently had a dispute with david and in she executed a new will that eliminated david as a beneficiary david's claim that decedent had breached her contract was litigated and a jury returned a verdict that would have awarded him more than dollar_figure million however during jury deliberations david and the executors of decedent's_estate entered into a structured_settlement agreement the terms of which were in part dependent on the jury's verdict pursuant to the verdict and the terms of the settlement agreement the estate paid david dollar_figure in full satisfaction of his claim respondent would have us limit the deduction for david's claim to dollar_figure because that was the jury's determination of the value of the services that david actually performed for decedent from to the problem with respondent's position is that the consideration that david provided in return for decedent's promise was not the years of services that he actually provided rather it was his promise obligating him to provide services to decedent for her lifetime the date on which the contract agreement was made is the proper date on which to value the consideration 70_tc_263 thus the value of the consideration provided by david must be judged as of the time the contract was made likewise the value of the consideration that decedent provided a promise to give one-third of her estate must be measured at the time the contract was entered into there is no direct evidence of the value of david's promise to provide lifetime services or of the value of decedent's promise to give david one-third of her estate we must therefore look to other factors to determine whether the mutual promises of decedent and david constitute adequate_and_full_consideration in money's worth generally the best indication of value is that which unrelated parties dealing at arm's length agree to see bank of new york v united_states supra pincite7 david was not related to decedent he was not the natural object of her bounty or affection at the time of the agreement neither party could have known the ultimate results that their respective promises would produce since both promises depended upon unknown future events and conditions the nature and the duration of the services that david was obligated to perform were dependent upon decedent's condition and longevity the value of one-third of decedent's_estate was dependent upon whatever expenditures were made to meet her needs and desires during her life and fluctuations in the value of her assets see estate of hartshorne v commissioner supra pincite estate of fenton v commissioner supra pincite nevertheless decedent and david struck their bargain based upon the facts presented we find that their mutual promises were based on adequate_and_full_consideration in money's worth and not intended as a substitute for a testamentary_disposition our conclusion is supported by the results of the adversarial litigation between david and the estate and their arm's-length structured_settlement see first natl bank of amarillo v united_states f 2d pincite 3in estate of boyce v commissioner tcmemo_1972_204 affd in part revd in part and remanded sub nom wilder v commissioner 493_f2d_608 2d cir respondent disallowed deductions for amounts paid to decedent's attorney for legal services rendered during decedent's life respondent conceded that the deduction claimed by decedent's_estate was allowable pursuant to sec_2053 in the event we decided in a companion case that the decedent's attorney was required to include the distribution from decedent's_estate in gross_income in the companion case we found such amounts to be includable in the income of decedent's attorney and therefore held that decedent's_estate was entitled to a deduction in the same amount continued daniel's claim against the estate is for all practical purposes the same as david's and we believe that the same considerations warrant our holding that the mutual arm's-length promises of decedent and daniel constituted adequate_and_full_consideration in money's worth the fact that the amount of the settlement disposing of daniel's claim was somewhat greater than david's settlement has no bearing on our finding settlement figures are generally arrived at after considering the uncertainties of litigation however our focus in analyzing the adequate_and_full_consideration issue falls on the point at which decedent and daniel decided to make their bargain decision will be entered under rule continued estate of boyce v commissioner supra in the instant case both david and daniel agreed to treat the settlement payments as compensation received
